Citation Nr: 0208645	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  95-02 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear 
hearing loss.

2.  Entitlement to an initial compensable rating from 
December 13, 1992, to December 7, 1995, for residuals of 
surgically excised left ear polyp and cholesteatoma with 
chronic otitis media.

3.  Entitlement to an initial rating in excess of 10 percent 
from December 8, 1995, for residuals of surgically excised 
left ear polyp and cholesteatoma with chronic otitis media.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from December 1983 to 
December 1992. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
residuals of surgically excised left ear polyp and 
cholesteatoma, evaluated as zero percent disabling from 
December 13, 1992, the day following separation from active 
service.  Service connection was also granted for tinnitus, 
and a 10 percent disability rating was assigned effective 
December 13, 1992.  In a May 1996 rating decision, a 10 
percent rating was granted for the residuals of the left ear 
polyp and cholesteatoma with chronic otitis media, effective 
December 8, 1995.  

In May 1998, the Board denied the claim for a rating in 
excess of 10 percent for tinnitus and remanded the other 
claims.

On the August 1994 VA audiometric examination, the veteran 
reported that his tinnitus precedes episodes of dizziness and 
lightheadedness.  On the December 2000 and April 2002 VA ear 
disease examinations, the veteran reported that he had 
occasional dizziness.  This evidence raises the issue of 
service connection for a peripheral vestibular 
disorder/chronic labyrinthitis, a separate disorder from the 
ones on appeal.  See 38 C.F.R. § 4.87 (2001); 38 C.F.R. 
§ 4.87a (1998).  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the veteran.

2.  Since December 13, 1992, the veteran has had Level I 
hearing in the left ear and, for VA purposes, Level I hearing 
in the right ear.

3.  The revised criteria for evaluating hearing loss are not 
more favorable toward the veteran's claim.

4.  Under the old criteria, residuals of a polyp and 
cholesteatoma are a compensable disability.

5.  From December 13, 1992, to December 7, 1995, the 
veteran's residuals of surgically excised left ear polyp and 
cholesteatoma was a compensable disability; however, the 
maximum schedular rating for left ear suppurative otitis 
media is 10 percent disabling.

6.  Since December 8, 1995, the veteran has been receiving 
the maximum schedular rating for left ear suppurative otitis 
media.

7.  The revised criteria for evaluating polyps, cholesteatoma 
and otitis media are not more favorable toward the veteran's 
claim.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for left 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.383, 
4.85, 4.86, Diagnostic Code 6100 (2001); 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Code 6100 (1998) (effective prior to June 
10, 1999).

2.  An initial 10 percent rating from December 13, 1992, to 
December 7, 1995, for residuals of surgically excised left 
ear polyp and cholesteatoma with chronic otitis media is 
warranted under the rating criteria effective prior to June 
9, 1999; however, under the revised criteria, a rating on 
excess of 10 percent for residuals of surgically excised left 
ear polyp and cholesteatoma with chronic otitis media would 
not be warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 4.87, Diagnostic Code 6200 
(2001); 38 C.F.R. § 4.87a, Diagnostic Codes 6200, 6209 
(1998); VAOPGCPRC 3-2000 (April 10, 2000).

3.  The criteria for an initial evaluation in excess of 10 
percent from December 8, 1995, for residuals of surgically 
excised left ear polyp and cholesteatoma with chronic otitis 
media have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.87, Diagnostic Code 
6200 (2001); 38 C.F.R. § 4.87a, Diagnostic Codes 6200, 6209 
(1998); VAOPGCPRC 3-2000 (April 10, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect that in September 1992 pure 
tone audiometry revealed the following puretone thresholds in 
decibels:




HERTZ



1000
2000
3000
4000
LEFT
65
50
40
45 

Speech recognition ability was not tested.

In October 1992, an examination of the left ear revealed the 
presence of a large polyp and a cholesteatoma.  Later that 
month, it was indicated that the veteran had chronic otitis 
media. 

In August 1994, the veteran underwent a VA general medical 
examination.  The examiner reviewed a German operation record 
reflecting that the veteran had undergone a left 
tympanoplasty and cholesteatoma removal in February 1993.  On 
current examination, the left tympanic membrane was partially 
retracted.  There was scarring, but no redness, bulging or 
fluid.  There was no erythema, discharge or swelling in the 
external canal.  He had some overgrowth in that distal canal.  
The diagnoses included status post left otitis media and 
status post left tympanoplasty and cholesteatoma removal in 
October 1993 with decreased left ear hearing.

An August 1994 VA audiological examination revealed the 
following puretone thresholds in decibels:



HERTZ



1000
2000
3000
4000
LEFT
50
35
40
60 

The average puretone threshold at those frequencies was 46 
decibels, and speech audiometry revealed speech recognition 
ability of 94 percent.

In the September 1994 rating decision, service-connection was 
granted for residuals of surgically excised left ear polyp 
and cholesteatoma and a zero percent rating was assigned 
under Diagnostic Code 6209 (benign new growths of the ear, 
other than skin only).

In November 1994, the veteran submitted German medical 
records, which were subsequently translated into English.  An 
undated report of operation reflects that the veteran 
underwent a left tympanoplasty and cholesteatoma removal, 
performed by H.G. Weitzel, M.D.  The operation diagnosis was 
chronic otitis media in the epitympanic area.  An October 
1993 biopsy report shows that the specimens were obvious 
cholesteatoma and that there was no indication of malignancy.  
The records also contain results of audiometric testing done 
in 1993.

In late November 1994, the veteran was seen at a private 
emergency room for acute otitis externa.

In March 1996, the veteran submitted additional German 
medical records, which were translated into English.  A 
January 1995 biopsy report reflects that a granulated tissue 
polyp was removed from the left external auditory canal with 
unspecified inflammation and that there was no indication of 
malignancy.  A June 1995 biopsy report shows that the veteran 
had a cholesteatoma of the right tympanic cavity with 
granulated inflammation reaction and no indication of 
malignancy.  The records also contain results of audiometric 
testing done in July 1995.
 
In April 1996, the veteran submitted a March 1996 letter 
written in German by K. Geiger, M.D.  The translation notes 
that, as reported by the veteran, Dr. Weitzel had operated on 
the veteran's middle ear and mastoid and the veteran had had 
recurrent ear infections since December 8, 1995, with the 
last treatment on February 1, 1996.  Current audiometry was 
noted to reveal some disturbance of sound conduction on the 
left, with hearing thresholds between 30 and 50 decibels.  In 
the left ear, there were scarring and growth of the tympanic 
membrane with promontory.  The diagnosis was a condition 
following middle ear revision and left mastoidectomy with 
medium disturbance of sound conduction on the left.  Dr. 
Geiger noted that the current condition involved chronic 
otitis media following the mastoidectomy and could be grounds 
for middle ear disturbance. 

In a May 1996 rating decision, the left ear disorder was 
reclassified as residuals of surgically excised left ear 
polyp and cholesteatoma with chronic otitis media and a 10 
percent rating was assigned effective December 8, 1995.under 
Diagnostic Codes 6200 (chronic suppurative otitis media) and 
6209.  The veteran hearing loss continued to be assigned a 
separate zero percent rating under Code 6100.  

In April 1997, the veteran submitted an undated German 
operation report.  The translation reflects that the veteran 
continued to have chronic otitis media and that he underwent 
a second tympanoplasty and a myringoplasty, performed by Dr. 
Weitzel.  A cholesteatoma and other polyps were removed.

September 1999 VA audiometry revealed the following puretone 
thresholds in decibels:



HERTZ



1000
2000
3000
4000
LEFT
30
35
30
40 

The average puretone threshold at those frequencies was 34 
decibels, and speech audiometry revealed speech recognition 
ability of 100 percent.

In September 2000, the veteran underwent another VA 
audiological evaluation.  The examiner reported that the July 
1995 private audiometry revealed the following puretone 
thresholds in decibels:



HERTZ



1000
2000
3000
4000
LEFT
25
25
45
45 

The September 2000 VA testing revealed the following puretone 
thresholds in decibels:



HERTZ



1000
2000
3000
4000
LEFT
30
35
30
40 

The average puretone threshold at those frequencies was 34 
decibels, and speech audiometry revealed speech recognition 
ability of 100 percent.  

The veteran underwent a VA ear disease examination in 
December 2000.  He reported a history of three surgeries and 
that he still had intermittent discharge, which was 
occasionally malodorous.  Examination revealed a large amount 
of cholesteatomatous debris, which was removed.  There was no 
underlying granulation.  The impression was status post 
canal-wall-down mastoidectomy for cholesteatoma of the left 
ear with persistent mild conductive hearing loss.  It was 
noted that the meatoplasty was a bit small, but with effort 
the residual cholesteatomatous debris was removed.  It was 
indicated that he might require another meatoplasty in the 
future if the cavity was unable to be adequately cleaned.  It 
was also noted that the veteran would require routine 
debridement of the mastoid bowl every six months.  Revision 
ossicular reconstruction was not recommended.
  
VA outpatient treatment records reflect that when the 
veteran's ears were examined in March 2000, the left mastoid 
bowl was clean and there was no purulence.  The neo-tympanic 
membrane was intact.  The condition was assessed as stable 
with no evidence of residual cholesteatoma.

The veteran was afforded another VA ear disease examination 
in April 2002.  He reported that he still had intermittent 
discharge, which was occasionally malodorous.  In particular, 
he noticed some discharge in the past two weeks.  Examination 
revealed a large amount of cholesteatomatous debris, which 
was removed.  The impression was status post mastoidectomy 
for cholesteatoma.  It was noted that the veteran would 
require routine debridement of the mastoid bowl every six 
months to minimize recurrent infections and cholesteatoma of 
the mastoid bowl.  It was indicated that a revision ossicular 
reconstruction would be helpful if the veteran had recurrent 
infections because of his hearing aid.

II.  Legal Criteria

Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

Evaluations of defective hearing range from zero percent 
disabling to 100 percent disabling based on organic 
impairment of hearing acuity as demonstrated by the results 
of speech discrimination tests together with the average 
hearing threshold levels as measured by puretone audiometry 
tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles 
per second.  To evaluate the degree of disability from a 
service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
Level I for essentially normal acuity, through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2001); 38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Codes 6100-6110 (1998) (effective prior to June 10, 1999); 64 
Fed. Reg. 25,202-10 (May 11, 1999) (effective June 10, 1999) 
(38 C.F.R. § 4.85 was amended effective June 10, 1999, but 
with no substantive changes in the language with regard to 
hearing disabilities that are not considered "exceptional 
patterns of hearing impairment" under the amended 38 C.F.R. 
§ 4.86).  

Under the amended 38 C.F.R. § 4.86, when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Also, 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  38 C.F.R. § 4.86 
(2001); 64 Fed. Reg. 25,202-10 (May 11, 1999) (effective June 
10, 1999).

Prior to June 10, 1999, Table VIa was for application only 
when the Chief of the Audiology Clinic certified that 
language difficulties or inconsistent speech audiometry 
scores make the use of both puretone average and speech 
discrimination inappropriate.  38 C.F.R. § 4.85(c) (1998) 
(repealed effective June 10, 1999).

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a Roman Number 
designation for hearing impairment of I, subject to the 
provisions of 38 C.F.R. § 3.383.  See 38 C.F.R. § 4.85(f) 
(2001); 64 Fed. Reg. 25,202-10 (May 11, 1999) (effective June 
10, 1999).  See also Boyer v. West, 210 F.3d 1351 (Fed. Cir. 
2000).  Compensation is only payable for the combination of 
service-connected hearing loss in one ear and nonservice-
connected hearing loss in the other ear as if both 
disabilities were service-connected when there is total 
deafness in one ear as a result of service-connected 
disability and total deafness in the other ear as a result of 
the nonservice-connected disability.  38 C.F.R. § 3.383 
(2001).  Prior to the enactment of 38 C.F.R. § 4.85(f), 
hearing loss in a nonservice-connected ear was considered 
normal hearing for purposes of computing the service-
connected disability rating, unless the claimant was totally 
deaf in both ears.  In other words, in the absence of total 
bilateral deafness, a hearing loss in a nonservice-connected 
ear was assigned Level I hearing.  VAOPGPREC 32-97 (Aug. 29, 
1997).  Thus, the new regulations resulted in no substantive 
changes with regard to the evaluation of a hearing loss in a 
nonservice-connected ear.

Disability evaluations for hearing impairment are derived by 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that when the regulations 
concerning entitlement to a higher rating undergo a 
substantive change during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that is to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308, 312 (1991).  Because the veteran's claim was 
filed before the regulatory change occurred, the veteran he 
is entitled to application of the version most favorable to 
him.  However, the effective date of June 10, 1999, for the 
revised criteria prevents the application of those criteria 
prior to June 10, 1999.  Thus, prior to June 10, 1999, only 
the old criteria will apply, but from June 10, 1999, to the 
present the veteran is entitled to the application of the 
criteria most favorable to him.  See DeSousa v. Gober, 10 
Vet. App. 461 (1997); Karnas, 1 Vet. App. at 311.  The Board 
must determine whether the amended regulations are more 
favorable to the veteran.  VAOPGCPRC 3-2000 (April 10, 2000).

Left Ear Disorder

Effective June 10, 1999, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating ear disorders.  See 64 Fed. Reg. 25,202-10 
(May 11, 1999) (codified at 38 C.F.R. § 4.87).

Under the pre-June 10, 1999, criteria, benign new growths of 
the ear other than skin were rated based on impairment of 
function.  A minimum 10 percent rating was warranted.  There 
was no specific diagnostic code for cholesteatoma.  See 
38 C.F.R. § 4.87a, Diagnostic Code 6209 (1998).

Under the pre-June 10, 1999, criteria, a 10 percent 
disability rating for otitis media was warranted for chronic, 
suppurative otitis media during the continuance of the 
suppurative process.  That rating was to be combined with 
ratings for hearing loss.  See 38 C.F.R. § 4.87a, Diagnostic 
Code 6200 (1998).  Chronic catarrhal otitis media was rated 
based on loss of hearing.  See 38 C.F.R. § 4.87a, Diagnostic 
Code 6201 (1998).  Also, a zero percent disability rating was 
warranted for perforation of the tympanic membrane.  See 
38 C.F.R. § 4.87a, Diagnostic Code 6211 (1998).

Effective June 10, 1999, cholesteatoma is rated under 
Diagnostic Code 6200.  This diagnostic code applies to any 
combination of chronic suppurative otitis media, mastoiditis, 
or cholesteatoma.  A 10 percent disability rating is 
warranted for chronic suppurative otitis media during 
suppuration.  A 10 percent evaluation is also warranted for 
mastoiditis or cholesteatoma with aural polyps.  See 
38 C.F.R. § 4.87, Diagnostic Code 6200 (2001).  Since 
cholesteatoma is now specifically rated under a particular 
diagnostic code, Diagnostic Code 6209, which is now benign 
neoplasms (other than skin) of the ear, is no longer 
applicable for rating cholesteatoma.  Chronic non-suppurative 
otitis media with effusion (serious otitis media) is rated 
based on hearing impairment.  See  38 C.F.R. § 4.87, 
Diagnostic Code 6201 (2001).

Effective June 10, 1999, benign neoplasms of the ear (other 
than skin only) are rated based on impairment of function.  
38 C.F.R. § 4.87, Diagnostic Code 6209 (2001).  Additionally, 
a zero percent disability rating is warranted for perforation 
of the tympanic membrane.  See 38 C.F.R. § 4.87, Diagnostic 
Code 6211 (2001). 

As noted above, prior to June 10, 1999, only the old criteria 
will apply, but from June 10, 1999, to the present the 
veteran is entitled to the application of the criteria most 
favorable to him.  See DeSousa, 10 Vet. App. at 467; Karnas, 
1 Vet. App. at 311.

III.  Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA of 2000).  VCAA of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Id.

The VCAA of 2000 is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  VA has issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA of 2000.  
See 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The regulations pertaining to this claim merely 
implement the VCAA of 2000 and do not provide any rights 
other than those provided by the VCAA of 2000.  See 66 Fed. 
Reg. at 45,629. 

The RO considered the veteran's claims under the VCAA of 2000 
and the new regulations and has made all reasonable efforts 
to assist the veteran in the development of his claims and 
has notified him of the information and evidence necessary to 
substantiate his claims and of the efforts to assist him.  
Thus, VA's duties have been fulfilled and the Board may 
proceed to decide the claims without prejudice to the 
veteran.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGPREC 
16-92 (July 24, 1992).

Through letters, the December 1994 statement of the case and 
the supplemental statements of the case, the RO informed the 
veteran of the information and medical and lay evidence that 
was necessary to substantiate his claims, and his 
responsibilities for providing that information and evidence.  
Therefore, the veteran has been notified of the information 
and evidence needed to substantiate these claims.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. at 
45,630-32 (to be codified as amended at 38 C.F.R § 3.159).

The RO obtained the veteran's service medical records.  
Copies of the VA examination reports are in the file, and the 
RO obtained all relevant VA medical records.  The veteran has 
also submitted the relevant private medical records.  In 
light of the above, VA has fulfilled its duty to assist in 
obtaining relevant records.  See 38 U.S.C.A. § 5103A; 66 Fed. 
Reg. at 45,630-32 (to be codified as amended at 38 C.F.R § 
3.159). 

VA has also satisfied the duty to assist by providing medical 
examinations.  See 66 Fed. Reg. at 45,631 (to be codified as 
amended at 38 C.F.R § 3.159(c)(4)).  Additionally, the RO 
complied with the directives of the May 1998 remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Increased Rating for Left Ear Hearing Loss 

The September 1992 service hearing test did not contain 
speech recognition ability tests.  Although the September 
2000 VA audiological examiner reported that the puretone data 
from July 1995 private audiometry, neither that audiometry 
report nor the other private audiometry reports contain 
speech recognition ability tests.  Additionally, there is no 
indication that the separation examination or private hearing 
tests were performed under similar testing circumstances as 
VA audiometric examinations.  Therefore, the Board will rate 
the veteran's bilateral hearing loss based on data from the 
VA audiometric studies.

The veteran is not entitled to consideration under the 
amended 38 C.F.R. § 4.86 because (1) he does not have a 
puretone threshold of 55 decibels or more in all four 
frequencies in the left ear, and (2) he does not have a 
puretone threshold of 70 decibels or more at 2000 Hertz in 
the left ear.  See 38 C.F.R. § 4.86 (2001).  Since the left 
ear hearing loss does not show an exceptional pattern of 
hearing impairment, the revised criteria do not result in any 
substantive changes with regard to evaluating the veteran's 
hearing loss.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2001); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 
6100-6110 (1998).  Therefore, the amended criteria are not 
more favorable in this case.  See VAOPGCPRC 3-2000 (April 10, 
2000).

The average puretone threshold for the left ear at the 
relevant frequencies on the August 1994 VA testing was 46 
decibels, and the speech recognition ability for that ear was 
94 percent.  The September 1999 and September 2000 VA 
audiological evaluations revealed that the average puretone 
threshold for the left ear was 34 decibels, and that the 
speech recognition ability for that ear was 100 percent. The 
findings on those three examinations reflect Level I hearing 
in left ear and, for VA purposes, Level I hearing in the 
nonservice-connected left ear.  Application of the rating 
schedule to those findings on audiometric testing results in 
a zero percent disability rating.  38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2000); 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6100 (1998) (effective prior to June 10, 
1999).  In deciding this issue, the Board has evaluated the 
veteran's disability based on all evidence since December 13, 
1992, the date of the grant of service connection for left 
ear hearing loss, in keeping with Fenderson.  However, staged 
ratings are not warranted by the facts of the case.


Increased Rating for Left Ear Disorder (other than Hearing 
Loss)

Biopsies of the veteran's left ear have revealed no 
malignancies.  Therefore, the left ear disorder is 
appropriately rated under Diagnostic Code 5209 (benign new 
growths).  Under the pre-June 10, 1999, criteria, the veteran 
is entitled to at least the minimum 10 percent rating 
provided under Diagnostic Code 5209 from December 13, 1992, 
to December 7, 1995, for residuals of surgically excised left 
ear polyp and cholesteatoma.  The remaining question is 
whether he had any functional impairment that warrants a 
rating in excess of 10 percent.  Besides hearing loss, the 
veteran's left ear disorder has been manifested by reported 
discharge and evidence of cholesteatomatous debris.  A 10 
percent disability rating is the maximum evaluation available 
under Diagnostic Code 6200 for suppurative otitis media under 
both the old and new criteria and for a cholesteatoma under 
the new criteria.  Non-suppurative otitis media is rated 
based on hearing impairment under both the old and new 
criteria of Diagnostic Code 6201.  As noted above, the 
veteran's left ear hearing loss is zero percent disabling.  
Additionally, a higher rating is not warranted under 
Diagnostic Code 6211 (perforation of the tympanic membrane) 
because under the both the old and the new criteria a zero 
percent disability rating is the maximum schedular rating.  
Accordingly, the amended criteria are not more favorable in 
this case.  See VAOPGCPRC 3-2000 (April 10, 2000).  For the 
same reasons, a rating in excess of 10 percent from December 
8, 1995, to the present is not warranted.  

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they were raised by the veteran; however, the Board finds 
no basis upon which to assign a higher disability evaluation 
for the veteran's left ear disorder.


ORDER

An initial compensable rating for left ear hearing loss is 
denied.

An initial rating of 10 percent from December 13, 1992, to 
December 7, 1995, for residuals of surgically excised left 
ear polyp and cholesteatoma with chronic otitis media is 
granted, subject to regulations governing the payment of 
monetary benefits. 

An initial rating in excess of 10 percent since December 8, 
1995, for residuals of surgically excised left ear polyp and 
cholesteatoma with chronic otitis media is denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

